Citation Nr: 0413414	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
service-connected chondromalacia, left knee.

2.  Entitlement to an increased evaluation for service-
connected chondromalacia, right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, dated in January 2002 and May 2002.  In August 
2003, the veteran testified at a Board hearing held at the 
RO. 

Although the statement of the case listed the left knee issue 
as involving a claim for an increased rating, review of the 
claims file reveals that the appeal is actually from a 
reduction in the evaluation for that disability.  A claim 
stemming from a rating reduction action is a claim for 
restoration of the prior rating, not a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet.App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  
Accordingly, the Board has re-styled the issue as shown on 
the first page of this decision. 

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

During the August 2003 Board hearing, the veteran and his 
representative testified before the undersigned Veterans Law 
Judge that there were additional treatment records from the 
Chattanooga, VA Medical Center (VAMC) that had not yet been 
made part of the claims file with respect to his knees.  
Specifically, the veteran said that he had attended an 
appointment at the VA medical facility one week earlier and 
had an upcoming appointment scheduled with an orthopedic 
surgeon to discuss the possibility of arthritis in his knees.  
Accordingly, the undersigned Veterans Law Judge who conducted 
the hearing held the record open for 60 days so that the 
additional evidence could be submitted and associated with 
the veteran's claims file.  However, in December 2003, the 
veteran and his representative informed the RO that there was 
no additional evidence to submit.  

Nonetheless, in view of the veteran's testimony of having 
attending a VA medical appointment for his knees and of being 
scheduled for an upcoming appointment with an orthopedist for 
same, it is incumbent upon VA to make an attempt to obtain 
such records.  See 38 U.S.C.A. § 5103A(b).  VA has 
constructive knowledge of documents generated by VA medical 
facilities even if the said records are not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Moreover, a failure to consider records which are in 
VA's possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.  Therefore, while the Board 
regrets delay in appellate review, the case must be returned 
to the RO to obtain all pertinent VA medical records referred 
to by the veteran at the August 2003 hearing. 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should obtain copies of any 
outstanding pertinent treatment records 
from the VAMC in Chattanooga, Tennessee.  
All records and/or responses received 
should be associated with the claims 
file.      

3.  The veteran should then be scheduled 
for an appropriate VA examination of his 
knees to ascertain the current severity 
of his service-connected disabilities.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests, such 
as x-rays, should be accomplished.  The 
examiner should clearly report all knee 
symptomatology to allow for evaluation 
under applicable VA rating criteria.  The 
examiner should report whether there is 
evidence of recurrent subluxation or 
lateral instability.  Range of motion 
testing should be accomplished, and the 
examiner should report (in degrees if 
possible) any additional limitation due 
to pain, weakness, fatigue and 
incoordination.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



